      2:18-cv-03326-RMG           Date Filed 01/07/19   Entry Number 59       Page 1 of 6




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

City of Beaufort, City of Charleston, City of   )
Folly Beach, City of Isle of Palms, City of     )         No.: 2:18-cv-03326-RMG
North Myrtle Beach, South Carolina Small        )   (Consolidated with 2:18-cv-3327-RMG)
Business Chamber of Commerce, Town of           )
Bluffton, Town of Briarcliffe Acres, Town of    )          MOTION TO INTERVENE
Edisto Beach, Town of Hilton Head Island,       )                    OF
Town of James Island, Town of Kiawah            )        STATE OF SOUTH CAROLINA,
Island, Town of Mount Pleasant, Town of         )                  EX REL
Pawley’s Island, Town of Port Royal, Town       )         ALAN WILSON, ATTORNEY
of Seabrook Island, Town of Awendaw,            )                 GENERAL
                                                )          IN CITY OF BEAUFORT v.
                    Plaintiffs,                 )       NATIONAL MARINE FISHERIES
                                                )               SERVICE CASE
v.                                              )
                                                )
NATIONAL MARINE FISHERIES                       )
SERVICE, CHRIS OLIVER, in his official          )
capacity as the Assistant Administrator for     )
Fisheries, and WILBER ROSS, in his official     )
capacity as the Secretary of                    )
Commerce,                                       )
                                                )
                    Defendants.

_____________________________________

South Carolina Coastal Conservation League,
et al,

                    Plaintiffs,

v.

Wilbur Ross, iin his official capacity as the
Secretary of Commerce; et al.,

                    Defendants.



       Pursuant to Rule 24 of the Federal Rules of Civil Procedure, the State of South Carolina

ex rel Alan Wilson, Attorney General (Attorney General) moves to intervene in the City of
      2:18-cv-03326-RMG         Date Filed 01/07/19       Entry Number 59        Page 2 of 6




Beaufort v. National Marine Fisheries, et al, case only. 1 He seeks to intervene as a matter of

right or, in the alternative, permissively. See Fed. R. Civ. P. 24(a)–(b). For the reasons

discussed below, the Court should grant this motion.


                                    Intervention as of Right


       Under Federal Rule of Civil Procedure 24(a), on timely motion, the Court must permit

anyone to intervene who “claims an interest relating to the property or transaction that is the

subject of the action, and is so situated that disposing of the action may as a practical matter

impair or impede the movant’s ability to protect its interest, unless existing parties adequately

represent that interest.” Fed. R. Civ. P. 24(a)(2). This Court has applied these requirements to

motions to intervene as of right:


       To intervene as of right, a movant must show: (1) timely application; (2) an interest in the
       subject matter of the underlying action; (3) that a denial of the motion for leave to
       intervene would impair or impede the movant’s ability to protect its interest; and (4) that
       the movant’s interest is not adequately represented by the existing parties to the litigation.
       Houston Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir. 1999). “A party moving for
       intervention under 24(a) bears the burden of establishing a right to intervene, and must do
       so by satisfying all four requirements.” U.S. ex rel. MPA Constr., Inc. v. XL Specialty
       Ins. Co., 349 F. Supp. 2d 934, 937 (D. Md. 2004).

Park v. McCabe Trotter & Beverly, P.C., No. 2:17-CV-657-RMG, 2018 WL 3543526, at *2

(D.S.C. July 23, 2018). The Attorney General meets these standards.

       Under either method of intervention, the intervention must be timely. Gould v. Alleco,
       Inc., 883 F.2d 281, 286 (4th Cir. 1989) (“Both intervention of right and permissive
       intervention require timely application.”). To determine whether an application for
       intervention is timely, the Fourth Circuit has outlined the following factors: how far the
       suit has progressed, the prejudice that delay might cause other parties, and the reason for
       the tardiness in moving to intervene. Gould v. Alleco, Inc., 883 F.2d 281, 286 (4th Cir.
       1989).

1
 Pursuant to Local Civil Rule 7.04, DSC, a memorandum is not submitted because a full
explanation of the argument is contained within the motion and a memorandum would serve no
useful purpose.
                                                 2
      2:18-cv-03326-RMG           Date Filed 01/07/19       Entry Number 59         Page 3 of 6




S.C. Coastal Conservation League v. Pruitt, supra, at *8). Because the plaintiff filed its

complaint in this Court just last month, this motion undoubtedly is timely under either method of

intervention. The lawsuit has just begun and allowing the Attorney General to intervene would

not cause any delay. Therefore, under either intervention standard, this motion is timely.

       Further, “[t]o support a right to intervene, the potential intervenor’s interest in the dispute

‘must be direct, rather than remote or contingent.’” S.C. Coastal Conservation League v. Pruitt,

supra, at *8, citing Dairy Maid Dairy, Inc. v. United States, 147 F.R.D. 109, 111 (E.D. Va.

1993).” The Attorney General has a direct interest in the subject matter of this litigation as the

State’s chief legal officer. He "has broad statutory and common law authority in his capacity as

the chief legal officer of the State . . . . " Ex Parte, Charlie Condon, In re: Littlejohn v. State, 354

S.C. 634, 583 S.E.2d 430, 434 (2003); see also, Condon v. Hodges, 349 S.C. 232, 562 S.E. 2d

623 (2002); State ex rel Daniel v. Broad River Power Co., 157 S.C. 1, 562 S. E. 623 (2002).

Condon v. Hodges cited Porcher v. Cappelmann, 187 S.C. 491, 198 S.E. 8 (1938) for the

proposition that the “Attorney General represents sovereign power and general public.” 562

S.E.2d at 627.

       Pursuant to the federal Submerged Lands Act (43 U.S.C. § 1301 et seq), the State of

South Carolina has ownership of the submerged lands off its coast, out to the three mile limit.

Thus, the State is the adjacent landowner to the United States. Therefore, the Attorney General

has a strong interest in protecting the State’s coastal areas, well off its shores, and the State’s

economic, recreational and tourism interests and quality of life that would be affected by the

proposed seismic surveying.       Moreover, under the Tenth Amendment of the United States

Constitution, the State possesses a duty not only to protect its sovereign interests, but its people

within its borders, from intrusion and harm by the federal government.

                                                   3
      2:18-cv-03326-RMG          Date Filed 01/07/19       Entry Number 59        Page 4 of 6




       “The court must then evaluate whether ‘denial of the motion to intervene would impair or

impede the ... ability to protect [their] interest’ and whether the proposed intervenor’s ‘interest is

[ ]adequately represented by the existing parties to the litigation.’” S.C. Coastal Conservation

League, supra at *8. Although a number of coastal municipalities are parties to this suit, the

Attorney General repre sents the interests of the entire State including its agencies that could be

affected by the seismic surveying and the general public. No single plaintiff or the present group

of plaintiffs represents all of those interests. Therefore, the Attorney General’s ability to protect

the interests of the public and State agencies would not be adequately represented by the existing

plaintiffs and would be impaired.


                                     Permissive Intervention


       Additionally, Federal Rule of Civil Procedure 24(b) provides that the Court may permit

on timely motion, “anyone to intervene who . . . has a claim or defense that shares with the main

action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1).

       “Permissive intervention is left to the broad discretion of the Court and should be
       construed liberally in favor of intervention.” Savannah Riverkeeper v. U.S. Army Corps
       of Eng'rs, No. CV 9:12-610-RMG, 2012 WL 13008326, at *2 (D.S.C. Aug. 14, 2012).
       “Among the factors a Court should consider in passing upon a motion for permissive
       intervention includes (1) the timeliness of the motion; (2) the presence of a common
       question of law or fact; and (3) whether the intervention will unduly delay or prejudice
       the original parties.” Id. (citing Backus v. S.C., No. 3:11-cv-03120-HFF-MBS-PMD,
       2012 WL 406860, at *2 (D.S.C. Feb. 8, 2012) ); but see S.C. Coastal Conservation
       League v. Pruitt, No. 18-CV-330-DCN, 2018 WL 2184395, at *3 (D.S.C. May 11, 2018)
       (adding a fourth prong that “there must be an independent ground of subject matter
       jurisdiction.”) (citing Shanghai Meihao Elec., Inc. v. Leviton Mfg. Co., 223 F.R.D. 386,
       387 (D. Md. 2004) ).


S.C. Elec. & Gas Co. v. Whitfield, No. 3:18-CV-01795-JMC, 2018 WL 3470660, at *3 (D.S.C.

July 18, 2018).



                                                  4
     2:18-cv-03326-RMG          Date Filed 01/07/19      Entry Number 59        Page 5 of 6




       The Attorney General meets these standards. As noted above, this motion is timely. The

questions of law and fact are similar in that the attached proposed Complaint in Intervention

adopts most of the fact allegations and causes of action of the Plaintiffs’ Complaint and the

additional causes of action he adds are consistent with the present claims. Given the early stage

of this litigation, the intervention will not unduly delay or prejudice the original parties.      An

independent basis for subject matter jurisdiction exists in that this Court would have jurisdiction

if the Attorney General brought his claims independently of the existing Plaintiffs.

       Pursuant to Federal Rule of Civil Procedure 24(c), the Attorney General submits a

proposed complaint in intervention as Attachment A.


                                         CONCLUSION


       Based upon the foregoing, the Attorney General respectfully requests that the Court enter

an order granting his motion to intervene as of right or under the permissive intervention rule.


                                                     Respectfully submitted,


                                                     ALAN WILSON
                                                     Attorney General
                                                     Federal ID No.10457

                                                     ROBERT D. COOK
                                                     Solicitor General
                                                     Federal ID No. 285
                                                     Email: rcook@scag.gov

                                                     /s/ J. Emory Smith, Jr.
                                                     J. EMORY SMITH, JR.
                                                     Deputy Solicitor General
                                                     Federal ID No. 3908
                                                     Email: esmith@scag.gov

                                                     [Signature block continues next page]



                                                 5
      2:18-cv-03326-RMG          Date Filed 01/07/19      Entry Number 59           Page 6 of 6




                                                      T. PARKIN C. HUNTER
                                                      Senior Assistant Attorney General
                                                      Federal ID No. 2018
                                                      Email: phunter@scag.gov

                                                      Office of the Attorney General
                                                      Post Office Box 11549
                                                      Columbia, South Carolina 29211
                                                      Phone: (803) 734-3680
                                                      Fax: (803) 734-3677


January 7, 2019                                       Counsel for the State ex rel Wilson

Local Civ. Rule 7.04 statement

Counsel has consulted with the other parties to the City of Beaufort v. National Marine Fisheries,

et al, case. Counsel for Plaintiffs consents. Counsel for the United States reports that they are

furloughed at the present time, and for that reason, they reserve their position.



                                                      /s/ J. Emory Smith, Jr.
                                                      J. EMORY SMITH, JR.
January 7, 2019                                       Deputy Solicitor General




                                                  6
